IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50902
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS RAUL MACIAS-REZA,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-541-ALL-DB
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Luis Raul Macias-Reza appeals the sentence imposed following

his guilty plea conviction of attempting to illegally reenter the

United States after removal in violation of 8 U.S.C. § 1326.

Macias-Reza argues that his sentence should not have been

enhanced pursuant to 8 U.S.C. § 1326(b)(2) based on his prior

removal following an aggravated felony conviction.     He asserts

that 8 U.S.C. § 1326(a) and 8 U.S.C. § 1326(b) define separate

offenses and that an aggravated felony conviction is an element

of the offense under 8 U.S.C. § 1326(b)(2).    Macias-Reza states


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50902
                                  -2-

that he pleaded guilty to an indictment which charged simple

reentry under 8 U.S.C. § 1326(a).    He argues that his sentence

exceeds the two-year maximum term of imprisonment which may be

imposed for that offense.

     In Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998), the Supreme Court held that the enhanced penalties in

8 U.S.C. § 1326(b) are sentencing provisions, not elements of

separate offenses.   The Court further held that the sentencing

provisions do not violate the Due Process Clause.    Id. at 239-47.

Macias-Reza acknowledges that his argument is foreclosed by

Almendarez-Torres, but asserts that the validity of that decision

has been cast into doubt by Apprendi v. New Jersey, 530 U.S. 466,

490 (2000).   Macias-Reza seeks to preserve his argument for

further review.

     Apprendi did not overrule Almendarez-Torres.    See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).    This court

must follow Almendarez-Torres “unless and until the Supreme Court

itself determines to overrule it.”    Dabeit, 231 F.3d at 984

(internal quotation marks and citation omitted).    The judgment of

the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that the judgment of the district court be affirmed and that an

appellee’s brief not be required.    The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.